UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 22, 2014 MW Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 333-198668 (Commission File Number) 47-2259704 (IRS Employer Identification No.) 2110 Beechmont Avenue, Cincinnati, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(513) 231-7871 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On December 22, 2014, the members of Mt. Washington Savings Bank (the “Bank”) approved the Plan of Conversion at a special meeting of members. The Plan provides that the Bank will convert to an Ohio-chartered stock savings and loan association and become the wholly-owned subsidiary of MW Bancorp, Inc. (the “Company”) and the Company will sell shares of its common stock.The number of shares to be sold in connection with the conversion and stock offering will be based on a final appraisal and receipt of final regulatory approvals. The full text of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated December 22, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MW BANCORP, INC. Date: December 22, 2014 By: /s/ Gregory P. Niesen Gregory P. Niesen President and Chief Executive Officer
